NO. 12-20-00278-CR

                           IN THE COURT OF APPEALS

               TWELFTH COURT OF APPEALS DISTRICT

                                       TYLER, TEXAS

TRACILEE DANIELE HIPPE,                            §       APPEAL FROM THE 114TH
APPELLANT

V.                                                 §       JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                           §       SMITH COUNTY, TEXAS

                                   MEMORANDUM OPINION
                                       PER CURIAM
       Tracilee Daniele Hippe filed a notice of appeal in trial court cause number 114-1224-20.
Sentence was imposed on September 10, 2020. Under the rules of appellate procedure, the
notice of appeal must be filed within thirty days after the sentence is imposed or within ninety
days after sentence is imposed if the defendant timely files a motion for new trial. See TEX. R.
APP. P. 26.2(a). Rule 26.3 provides that an appellate court may extend the time to file the notice
of appeal if, within fifteen days after the filing deadline, the party “(a) files in the trial court the
notice of appeal; and (b) files in the appellate court a motion complying with Rule 10.5(b).”
TEX. R. APP. P. 26.3. Appellant filed her notice of appeal on December 23, 2020, and the record
does not indicate that she filed a motion for new trial.
       Accordingly, on January 4, 2021, this Court notified Appellant that the information
received failed to show the jurisdiction of the Court, i.e., there was no notice of appeal filed
within the time allowed by the rules of appellate procedure and no timely motion for an
extension of time to file the notice of appeal. See TEX. R. APP. P. 26.2, 26.3. We informed
Appellant that the appeal would be dismissed unless the information was amended on or before
January 14 to show this Court’s jurisdiction. In response, Appellant’s counsel filed a letter in
which she states that Appellant desires to appeal from the trial court’s amendment of the
conditions of her community supervision. However, counsel states, “Appellant acknowledges
that a judgment modifying the terms of community supervision is generally not a final,
appealable order and that dismissal of the appeal for want of jurisdiction is appropriate.”
         “[I]n Texas, appeals by either the State or the defendant in a criminal case are permitted
only when they are specifically authorized by statute.” State ex rel. Lykos v. Fine, 330 S.W.3d
904, 915 (Tex. Crim. App. 2011). “There is no legislative authority for entertaining a direct
appeal from an order modifying the conditions of community supervision.” Davis v. State, 195
S.W.3d 708, 710 (Tex. Crim. App. 2006). 1 Appellant did not timely appeal from the judgment
placing her on community supervision and her community supervision has not been revoked.
Moreover, she concedes that the amendment of her community supervision terms is not
appealable. Thus, under these circumstances, we dismiss the appeal for want of jurisdiction.
See id.; see also Jack v. State, No. 04-20-00448-CR, 2020 WL 6151587, at *1 (Tex. App.—San
Antonio Oct. 21, 2020, no pet.) (mem. op., not designated for publication) (per curiam)
(dismissing for want of jurisdiction appeal from modification of community supervision terms);
see also Reed v. State, No. 01-13-01070-CR, 2014 WL 1612617, at *1 (Tex. App.—Houston
[1st Dist.] Apr. 22, 2014, no pet.) (mem. op., not designated for publication) (per curiam) (same).
Opinion delivered January 21, 2021.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




         1
          A complaint regarding modification may be raised in an appeal from a revocation “if the validity of the
revocation depends on the validity of the modification.” Davis v. State, 195 S.W.3d 708, 710 (Tex. Crim. App.
2006).


                                                          2
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                          JANUARY 21, 2021


                                         NO. 12-20-00278-CR


                                  TRACILEE DANIELE HIPPE,
                                          Appellant
                                             V.
                                    THE STATE OF TEXAS,
                                          Appellee


                                Appeal from the 114th District Court
                         of Smith County, Texas (Tr.Ct.No. 114-1224-20)

                    THIS CAUSE came on to be heard on the appellate record, and the same
being considered, it is the opinion of this Court that it is without jurisdiction of the appeal, and
that the appeal should be dismissed.
                    It is therefore ORDERED, ADJUDGED and DECREED by this Court that
this appeal be, and the same is, hereby dismissed for want of jurisdiction; and that this decision
be certified to the court below for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.